                                                                                           FILED
                                                                                  2019 Dec-17 PM 04:11
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION
GABER ALSWMAI GAMAL                        )
NASSER,                                    )
                                           )
       Petitioner,                         )
                                           )   Case No. 4:19-cv-00947-ACA-JEO
v.                                         )
                                           )
WILLIAM BARR,                              )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION
      This is an action filed pursuant to 28 U.S.C. § 2241 challenging the legality

of Petitioner Gaber Alswmai Gamal Nasser’s continued detention by federal

immigration authorities pending his removal from the United States. (Doc. 1). On

November 8, 2019, the magistrate judge entered a report and recommendation,

recommending that the court grant Respondent’s motion to dismiss and dismiss this

action without prejudice as moot. (Doc. 8). The magistrate judge advised Mr.

Nasser of his right to file specific written objections within 14 days, but the court

has not received any objections.

      After careful consideration of the record in this case, including the magistrate

judge’s report and recommendation, the court ADOPTS the magistrate judge’s

report and ACCEPTS his recommendation.
      The court WILL GRANT Respondent’s motion to dismiss (doc. 7), and the

court WILL DISMISS this action WITHOUT PREJUDICE as moot.

      The court will enter a separate order consistent with this memorandum

opinion.

      The Clerk is DIRECTED to serve a copy of this memorandum opinion and

the accompanying final order on Mr. Nasser at his last known address.

      DONE and ORDERED this December 17, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE
